Name: Council Regulation (EEC) No 869/84 of 31 March 1984 on the application of the Community scale for the classification of carcases of adult bovine animals in connection with intervention measures in the beef and veal sector and amending Regulation (EEC) No 1202/82
 Type: Regulation
 Subject Matter: trade policy;  prices;  means of agricultural production
 Date Published: nan

 No L 90/32 Official Journal of the European Communities 1.4 . 84 COUNCIL REGULATION (EEC) No 869/84 of 31 March 1984 on the application of the Community scale for the classification of carcases of adult bovine animals in connection with intervention measures in the beef and veal sector and amending Regulation (EEC) No 1202/82 THE COUNCIL OF THE EUROPEAN COMMUNITIES , (EEC) No 1202/ 82 , should be extended until the end of the 1986/ 87 marketing year, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 As from 9 April 1984 , the intervention measures referred to in Article 5 of Regulation (EEC) No 805 /68 shall be implemented on the basis of the Community scale for the classification of carcases of adult bovine animals , established under Regulation (EEC) No 1208 /81 , for an experimental period of three years' duration . Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession , Having regard to the proposal from the Commission , Article 2 The buying-in prices shall be fixed by the Commission in accordance with the procedure laid down in Article 3 , so as to arrive, after a period of price rapprochement consisting of three equal stages , at the start of the 1986/87 marketing year, at the fixing of a single buying-in price, throughout the Community, for each quality of fresh or chilled meat eligible for intervention . Article 3 In accordance with the procedure laid down in Article 27 of Regulation (EEC) 805/68 , the Commission shall adopt the necessary measures for applying this Regulation . Whereas Regulation (EEC) No 1208 / 81 (2) estab ­ lished a Community scale for the classification of carcases of adult bovine animals ; whereas Article 6 of that Regulation provided for the gradual application of the said scale within the framework of the organization of the market in beef and veal ; whereas the said scale was initially implemented by recording market prices as provided for in Regulation (EEC) No 1202 / 82 (3 ), as last amended by Regulation (EEC) No 1214/83 (4); whereas the situation is now such that the said scale can be applied in connection with intervention measures on an experimental basis for a period of three years ; Whereas the application of the Community scale in connection with intervention measures must be put into effect gradually in three stages of equal duration over a transitional period ; whereas this experimental phase involving the rapprochement of buying-in prices in the Member States shall lead , at the start of the 1986/ 87 marketing year, to the fixing of a single buying-in price in the entire Community for each quality of meat eligible for intervention ; Article 4 The Commission shall submit to the Council , before the end of the 1984/ 85 marketing year, a report on the application of intervention measures on the basis of the Community scale for the classification of carcases of adult bovine animals . Article 5 In Article 1 of Regulation (EEC) No 1202/ 82 , ' 1983/ 84 marketing year' is hereby replaced by ' 1986/87 marketing year'. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas application of the parallel recording of prices , as at present provided for by Regulation (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 123 , 7 . 5 . 1981 , p . 3 . ( J) OJ No L 140, 20 . 5 . 1982 , p . 35 . (4) OJ No L 132 , 21 . 5 . 1983 , p . 14 . 1.4.84 Official Journal of the European Communities No L 90/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD